            Case 4:17-cr-00185-SWW Document 54 Filed 01/04/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                4:17-CR-00185-01 SWW

HENRY LEES MOSS

                                        ORDER

          For the reasons set out below, Defendant’s Motion for Compassionate

Release (Doc. No. 53) is DENIED.

I.        BACKGROUND

          On June 11, 2019, Defendant pled guilty to distribution of

methamphetamine.1 On September 5, 2019, he was sentenced to 57 months in

prison.2

II.       DISCUSSION

          Although the First Step Act made the procedural hurdles for compassionate

release a bit less strenuous, a defendant still must establish “extraordinary and




1
    Doc. Nos. 36, 37.
2
    Doc. Nos. 56, 57.

                                            1
         Case 4:17-cr-00185-SWW Document 54 Filed 01/04/21 Page 2 of 4




compelling reasons” and that release would not be contrary to the 18 U.S.C. §

3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step

Act, he must first make the request with the Bureau of Prisons and exhaust his

administrative remedies there.4 Defendant requested compassionate release and

the warden his request on May 7, 2020. Defendant asserts that he appealed the

denial but has received no response. Because thirty days have passed since the

appeal was submitted, the issue is properly before this Court.

       In support of his motion, Defendant asserts is obese and has high blood

pressure, which put him at a higher risk of suffering from COVID-19. First, these

health conditions are not “extraordinary and compelling” reasons to support

Defendant’s release. Although the First Step Act did not define this phrase, it

defers to the United States Sentencing Guidelines, which does set out examples.5


3
 18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
4
 See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark. May 14,
2020) (no jurisdiction when defendant fails to exhaust administrative remedies).
5
 Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
                                                 2
         Case 4:17-cr-00185-SWW Document 54 Filed 01/04/21 Page 3 of 4




Defendant’s health conditions are not listed. Although Defendant has provided

medical records, there is no evidence that his health conditions are severe enough

to prevent him from independently functioning within the prison. Second, “fear of

contracting COVID-19 or of experiencing more intense symptoms than the average

person are not extraordinary or compelling enough reasons for release.”6 Third,

Defendant is 36 years old and has served less than a third of his sentence, so he

does not meet the age or served-time minimum requirements under the Guidelines.

       Even if Defendant could establish extraordinary and compelling reasons, his

request for relief must be denied because of the § 3553(a) factors – specifically,

protecting the public from additional crimes by Defendant and the need for the

sentence imposed to reflect the severity of the offense.

       Defendant has four prior convictions. These include possession of defaced

firearm, residential burglary, theft, and possession of cocaine. Notably, the drug

conviction involved the same conduct as the instant offense. In fact, he committed

the instant offense while on parole for a prior conviction.


least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(i) The death or incapacitation of the caregiver
of the defendant’s minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.”
6
 United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D. Ark.
June 16, 2020).

                                                3
       Case 4:17-cr-00185-SWW Document 54 Filed 01/04/21 Page 4 of 4




      On three separate occasions in 2016, a confidential informant purchased

methamphetamine from Defendant. Ultimately, Defendant was responsible for just

over 55 grams of methamphetamine actual.

                                CONCLUSION

      For the reasons stated, Defendant’s Motion for Compassionate Release

(Doc. No. 53) is DENIED.

      IT IS SO ORDERED, this 4th day of January, 2021.


                                     Susan Webber Wright
                                     UNITED STATES DISTRICT JUDGE




                                        4
